Name: Commission Regulation (EC) No 1571/95 of 30 June 1995 repealing Regulations (EC) No 2027/94 fixing references prices, (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988, (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries, (EEC) No 701/84 fixing countervailing charges in the wine sector, and (EEC) No 333/88 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  prices;  beverages and sugar;  tariff policy
 Date Published: nan

 No L 150/50 fENl Official Journal of the European Communities 1 . 7. 95 COMMISSION REGULATION (EC) No 1571/95 of 30 June 1995 repealing Regulations (EC) No 2027/94 fixing references prices, (EEC) No 3418/8S fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 , (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries, (EEC) No 701/84 fixing countervailing charges in the wine sector, and (EEC) No 333/88 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, 701 /84 (8) fixes countervailing charges in the wine secor and Regulation (EEC) No 333/88 f) waives the counter ­ vailing charge on imports of certain wines originating in and coming from certain third countries ,* whereas for the abovementioned reasons these Regulations should be repealed under the abovementioned conditions ;Having regard to the Treaty establishing the European Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ( ! ), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 52 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulations (EC) No 2027/94, (EEC) No 3418/88 (EEC) No 1393/76, (EEC) No 701 /84 and (EEC) No 333/88 are hereby repealed with effect from 1 July 1995. Whereas Commission Regulation (EC) No 2027/94, as last amended by Regulation (EC) No 404/95 (3), fixes the reference prices for the 1994/95 wine year (4) and Commission Regulation (EEC) No 3418/88 (s), as last amended by Regulation (EC) No 404/95, fixes the free ­ at-frontier references prices applicable to imports of certain wine products ; whereas, in the light of the agree ­ ments concluded during the Uruguay Round of multila ­ teral trade negotiations, those Regulations should be repealed from 1 July 1995 ; whereas, however, in the case of grape juice (including grape must), concentrated or not, falling within CN codes 2009 60 , 2204 30 92, 2204 30 94, 2204 30 96 and 2204 30 98 , the provisions of the above ­ mentioned Regulations will cease to apply only from 1 September 1995 ; 2. However, in the case of grape juice (including grape must), concentrated or not, falling within CN codes 2009 60, 2204 30 92, 2204 30 94, 2204 30 96 and 2204 30 98, those Regulations are repealed with effect from 1 September 1995. Article 2 Whereas Commission Regulation (EEC) No 1393/76 ( ®) lays down detailed rules for the importation of products in the wine-growing sector originating in certain third countries and was last amended by Regulation (EEC) No 2192/93 0 ; whereas Commission Regulation (EEC) No This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 in respect of Article 1 (1 ) and from 1 September 1995 in respect of Article 1 (2). (') OJ No L 84, 23. 7. 1987, p . 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105 . (3) OJ No L 206, 9 . 8 . 1994, p . 3 . (*) OJ No L 44, 28 . 2. 1995, p . 6 . 0 OJ No L 301 , 4. 11 . 1988 , p . 10 . ( «) OJ No L 157, 18 . 6. 1976, p. 20 . O OJ No L 196, 5. 8 . 1993, p . 19 . (8) OJ No L 74, 17. 3 . 1984, p. 34. (s OJ No L 33, 5 . 2 . 1988 , p . 15. 1 . 7 . 95 | EN Official Journal of the European Communities No L 150/51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1995. For the Commission Franz F1SCHLER Member of the Commission